 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        NOHEMI TERESA ESTRADA, et al.,                    CASE NO. C18-5530RBL
 9
                               Plaintiffs,                ORDER
10               v.

11      WASHINGTON STATE
        DEPARTMENT OF SOCIAL AND
12      HEALTH SERVICES, DIVISION OF
        CHILD PROTECTIVE SERVICES,
13
                               Defendant.
14

15
            THIS MATTER is before the Court on renewed applications to proceed in forma
16
     pauperis by plaintiffs Nohemi Estrada, Shane Estrada, and Nohemi’s minor son A.E. [Dkt. #s 12,
17
     13 and 14]. The Court denied [Dkt. # 4] Plaintiffs’ initial application both because it was not
18
     clear plaintiffs were indigent, and because the 52-page proposed complaint failed to state a
19
     plausible claim.
20
            Plaintiffs filed an 81-page proposed amended complaint [Dkt. # 8], and have since filed
21
     updated affidavits claiming they are indigent. The plaintiffs have established their indigency, but
22
     they have not remedied the flaws in their proposed complaint.
23

24


     ORDER - 1
 1          A district court may permit indigent litigants to proceed in forma pauperis upon

 2   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

 3   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 4   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 5   1963), cert. denied 375 U.S. 845 (1963).

 6          A person is eligible to proceed in forma pauperis if they are unable to pay the costs of

 7   filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony, Unit II Men’s

 8   Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). This generally

 9   includes incarcerated individuals with no assets and persons who are unemployed and dependent

10   on government assistance. See, e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2

11   (D. Nev. June 16, 2016) (granting petition based on unemployment and zero income); Reed v.

12   Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015)

13   (granting petition for incarcerated individual on condition that applicant provides monthly

14   payments towards filing fee). It does not include those whose access to the court system is not

15   blocked by their financial constraints, but rather are in a position of having to weigh the financial

16   constraints pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate,

17   Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to

18   proceed IFP because petitioner and his wife had a combined annual income of between $34,000

19   and $37,000).

20          Moreover, a court should “deny leave to proceed in forma pauperis at the outset if it

21   appears from the face of the proposed complaint that the action is frivolous or without merit.”

22   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

23   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

24


     ORDER - 2
 1   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

 2   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 3           A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

 4   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 5   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 7   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

 8   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 9   Iqbal, 556 U.S. at 678.

10           Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

11   in order to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995

12   (9th Cir. 2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo

13   review, that the complaint could not be saved by any amendment.”).

14           Plaintiffs new complaint is even longer than the first one, but it still does not articulate a

15   plausible claim. It is very difficult to follow. It does not describe facts, its describes the

16   plaintiffs’ claims. Instead of saying what actually happened—the “who what when where and

17   why” of a factual story—the complaint is conclusory and confusing:

18

19

20

21

22

23

24


     ORDER - 3
 1

 2

 3

 4

 5

 6

 7

 8

 9   [Dkt. # 8]
10           The Court has no way of knowing the underlying facts, and neither do the defendants. It
11   is apparent that one of Nohemi’s children (non-party Josiah) was or is incarcerated, and that
12   another (plaintiff A.E.) is autistic and troubled by Josiah’s absence, but nowhere in the document
13   is a simple straightforward articulation of what any defendant actually did to violate any
14   plaintiff’s rights. It appears that Josiah was arrested for assaulting his mother, and that she may
15   have been arrested as the result of that altercation as well. There is mention of a trial court and a
16   trail, but it not clear what happened or whether that outcome is what Nohemi is suing about.
17           If that is what she is suing about, it is not actionable here. This Court cannot and will not
18   review or reverse decisions made in state court. The Rooker-Feldman doctrine precludes “cases
19   brought by state-court losers complaining of injuries caused by state-court judgments . . . and
20   inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi
21   Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521, 161 L. Ed. 2d 454 (2005). [W]hen
22   a losing plaintiff in state court brings a suit in federal district court asserting as legal wrongs the
23   allegedly erroneous legal rulings of the state court and seeks to vacate or set aside the judgment
24


     ORDER - 4
 1   of that court, the federal suit is a forbidden de facto appeal. Noel v. Hall, 341 F.3d 1148, 1156

 2   (9th Cir. 2003); Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2008).

 3           For these reasons, the motion to proceed in forma pauperis based on this implausible

 4   proposed complaint is DENIED. Plaintiffs shall pay the filing fee within 21 days or file a second

 5   proposed amended complaint, or the matter will be dismissed. Furthermore, and in any event,

 6   neither Nohemi or Shane can represent A.E. in this or any case. If he is not competent to

 7   represent himself, he must have an attorney represent him, not a non-attorney parent or sibling.

 8           Any proposed complaint should address these issues and shortcomings, and tell a

 9   plausible, understandable story, preferably in plain, short, chronological sentences. There is no

10   need for an 81-page complaint, and there is no need for any sort of detailed legal analysis. It is

11   far more important to clearly state a factual claim than it is to cite a host of legal authorities.

12           IT IS SO ORDERED.

13           Dated this 9th day of July, 2019.

14

15                                                           A
                                                             Ronald B. Leighton
16                                                           United States District Judge

17

18

19

20

21

22

23

24


     ORDER - 5
